Citation Nr: 1039372	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-34 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that 
decision, the RO found that the Veteran was not competent to 
handle the disbursement of funds.

In his November 2008 substantive appeal, the Veteran requested a 
hearing before the Board in Washington, D.C., and one was 
scheduled for July 2010.  As the Veteran did not appear for the 
hearing and did not offer an explanation as to why he failed to 
do so, his hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

The Veteran's symptoms, including cognitive impairment and 
possible dementia, cause him to lack the mental capacity to 
contract or to manage his affairs, including the disbursement of 
funds without limitation.  


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving direct 
payment of his VA benefits.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.353 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  However, because the VCAA applies only 
to claims for benefits under chapter 51 of title 38 of the U.S. 
Code, and an applicant for restoration of competency such as the 
Veteran is not seeking benefits under chapter 51, but, rather, is 
seeking a decision regarding how his benefits will be distributed 
under chapter 55, the VCAA is inapplicable in this case.
Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).

38 C.F.R. § 3.353 is the VA regulation that pertains to 
determinations of competency and incompetency.  It contains both 
procedural and substantive provisions.

Initially, the Board finds that the RO complied with the due 
process requirements of 38 C.F.R. § 3.353(e).  The RO issued a 
November 2007 proposal of incompetency informing the Veteran that 
it was proposing to find him incompetent to manage his funds 
based on statements of various VA health care providers including 
physicians.  In its cover letter, the RO informed the Veteran of 
his right to a hearing, how to obtain such a hearing, and the 
consequences of a finding of incompetency.  The Veteran did not 
request a hearing and the RO issued a May 2008 decision finding 
the Veteran incompetent and June 2008 letter notifying him of 
this finding.

Under VA regulations, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation. 38 C.F.R. § 3.353(a).

Rating agencies are authorized to make official determinations of 
competency and incompetency for the purpose of existing laws, VA 
regulations and VA instructions. Such determinations will be 
controlling for purposes of direct payment of current benefits. 
38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no 
doubt as to the person's incompetency, the rating agency will not 
make a determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the percentage 
of disability, facts relating to commitment or hospitalization, 
and the holding of incompetency.  Id.

There is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement of 
funds without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In this case, the Board finds that that the appellant is not 
competent to manage disbursement of funds.  He is in receipt of 
service connection for service connection for glomerulonephritis 
with hypertension, rated 60 percent disabling and residuals of 
left foot cellulitis, rated noncompensable.  He has been 
hospitalized several times due to his non-service-connected 
psychiatric disabilities.  He was admitted to a VA hospital in 
March 2007 with suicidal ideations with a plan to overdose on 
medications.  The March 2007 treatment note indicated that the 
Veteran had chronic medical issues including diabetes, glaucoma, 
coronary artery disease, and two previous myocardial infarctions, 
one of them two months previously.  Also noted was a poor support 
structure.  At this time, the Veteran was diagnosed with bipolar 
disorder.  Subsequent VA treatment notes contain diagnoses of 
adjustment disorder with depression and a cognitive disorder, and 
repeatedly indicated that the Veteran's insight and judgment were 
good enough for basic needs only with help either from a payee, a 
board and care facility, or both.  The Veteran was subsequently 
admitted to a group home.

The most specific and significant VA treatment records with 
regard to the competency determination are the following.  A May 
2007 brain MRI indicated advanced atrophy.  A June 15, 2007 VA 
psychiatry note signed by a psychology intern and a psychologist 
recounted the Veteran's history and a mental status examination.  
It was noted that the Veteran separated from his second wife 
approximately 2-3 years previously, and that he noticed his 
memory getting worse about five years previously.  The Veteran 
indicated he was depressed and suicidal, and appeared to give his 
best effort during testing, resulting in the conclusion that the 
results were valid representation of his cognitive abilities.  
Those tests indicated variations in attention and concentration 
levels, severely impaired verbal memory, severe impairment in 
verbal learning, difficulty with memory retrieval but not 
encoding memories, and severe deficits in immediate and delayed 
recall.  There was also severe impairment in ability to 
spontaneously engage in verbal responses and moderate impairment 
in completing a block design task and copy a complex figure, 
although the Veteran had no difficulty completing a task 
requiring mental arithmetic.  Based on these and other findings, 
the VA intern and psychologist concluded that the Veteran would 
need assistance regarding basic needs, interactions including 
financial interactions, navigation, and comprehension of 
instructions.  They concluded that he would benefit from a group 
home environment and that his "cognitive impairments necessitate 
his need for a payee.  He does not have the ability to manage his 
funds in his own best interest in order to take care of his basic 
needs."  As the VA intern and psychologist who authored the 
above note explained the reasons for their opinion after a 
comprehensive and accurate discussion of the evidence of record, 
this opinion, based on the Veteran's cognitive impairment and 
lack of support structure, is entitled to significant probative 
weight and constitutes clear and convincing evidence that leaves 
no doubt as to the Veteran's incompetency.  See 38 C.F.R. § 
3.353(c).  Cf. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (most of the probative value of a medical opinion 
comes from its reasoning).

In addition, there is other evidence supporting the above 
conclusion.  A June 27, 2007 neuropsychology consult performed by 
a different VA psychology intern and psychologist found similar 
impairment, including memory, and, based on these findings and 
the MRI concluded that "it is possible that he is suffering the 
early signs of symptoms of a progressive dementia, possibly 
vascular dementia."  Moreover, in a July 2007 letter, a VA 
social worker indicated that the Veteran admitted he could not 
manage his own income, that he was unable to access his bank 
account and had been homeless for over a year, and that attention 
to obtaining a fiduciary should be addressed as soon as possible.

The above evidence reflects that the Veteran symptoms, including 
cognitive impairment and possible dementia, cause him to lack the 
mental capacity to contract or to manage his affairs, including 
the disbursement of funds without limitation.  The Board has 
considered the Veteran's statements to VA personnel that he was 
unable to access his bank account because his bank card was 
stolen, and his statements in his notice of disagreement and 
substantive appeal that he was only homeless for five weeks 
because his wallet was stolen.  Accepting the Veteran's 
statements as credible, the Board notes that the Veteran's 
homelessness and inability to access his bank account were not 
the only or primary bases of the conclusions that he was not 
competent.  Thus, these facts do not undercut the repeated 
findings and probative medical opinions above indicating that the 
Veteran's symptoms cause him to lack the mental capacity to 
contract or to manage his affairs, including the disbursement of 
funds without limitation.  The Board further notes that the 
treatment records do not suggest a return to competency to handle 
funds.  At best, there is a repeated notation that (I/J) insight 
and judgment are adequate to meet basic needs with help of board 
and care facility.  Such repeated medical conclusion supports the 
prior determination that the appellant is not competent.

The Board has also broadly considered the pleadings to include 
the appellant's belief that he is competent.  However, we 
conclude that the observations and opinions of skilled medical 
professionals are far more probative than the appellant's self 
assertion of competency.  The most probative evidence is clear, 
convincing and leaves no doubt.

For the foregoing reasons, the preponderance of the evidence 
(rising to the level of clear, convincing and leaving no doubt) 
indicates that the Veteran is not competent for the purpose of 
receiving direct payment of his VA benefits.  The benefit-of-the-
doubt doctrine is therefore not for application, and the request 
to restore competency must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

ORDER

Restoration of competency is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


